
	
		III
		110th CONGRESS
		2d Session
		S. RES. 447
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2008
			Mr. Isakson (for himself
			 and Mr. Chambliss) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring Friendship Force International and
		  recognizing March 1, 2008 as World Friendship Day.
	
	
		Whereas the nonprofit organization Friendship Force
			 International was founded in Atlanta in 1977 to promote international
			 understanding and good will;
		Whereas, since 1977, nearly 1,000,000 individuals all over
			 the world have traveled as Friendship Force Citizen Ambassadors or opened their
			 homes as hosts in order to promote international understanding;
		Whereas, today, Friendship Force International has more
			 than 35,000 members in 40 States and 58 foreign countries who are building
			 bridges across the cultural barriers that separate people;
		Whereas, in order to celebrate on an annual basis its
			 mission to support the cause of peace through international understanding,
			 Friendship Force International has set March 1 of each year as World Friendship
			 Day; and
		Whereas Friendship Force International chapters around the
			 world are urging people everywhere to celebrate World Friendship Day on March
			 1, 2008: Now, therefore, be it
		
	
		That the Senate—
			(1)honors Friendship
			 Force International for promoting international understanding and good will in
			 the world; and
			(2)recognizes the
			 celebration of World Friendship Day on March 1, 2008, and asks people
			 everywhere to mark and celebrate the day appropriately.
			
